18-12341-smb         Doc 141       Filed 03/29/19 Entered 03/29/19 15:01:49              Main Document
                                                Pg 1 of 11


CR3 PARTNERS, LLC
James Katchadurian
450 Lexington Avenue, 4th Floor
New York, NY 10017
Office: +1 (800) 728-7176
Direct: +1 (914) 646-9451

Chief Restructuring Officer and Related Services

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                                :
 In re:                                                         :    Chapter 11
                                                                :
 1141 REALTY OWNER LLC, et al.,                                 :    Case No. 18-12341 (SMB)
                                                                :
                                   Debtors.                     :    (Jointly Administered)
                                                                :
 --------------------------------------------------------------X

                 SEVENTH MONTHLY STAFFING REPORT OF
              CR3 PARTNERS, LLC AND JAMES KATCHADURIAN,
           AS CHIEF RESTRUCTURING OFFICER FOR THE DEBTORS,
     FOR THE PERIOD FROM FEBRUARY 1, 2019 THROUGH FEBRUARY 28, 2019

 Name of Applicant:                                        CR3 Partners, LLC and James Katchadurian,
                                                           Chief Restructuring Officer

 Authorized to Provide
 Professional Services to:                                 1141 Realty Owner LLC (“Owner”) and
                                                           Flatironhotel Operations LLC (“Operator”, and
                                                           together with Owner, the “Debtors”)

 Effective Date of Retention:                              July 31, 2018

 Period for Which Compensation
 and Reimbursement is Sought:                              February 1, 2019 through February 28, 2019
                                                           (“Reporting Period”)

 Objection Deadline:                                       April 12, 2019

 Compensation Sought as Actual,
 Reasonable and Necessary for
 Statement Period:                                         $70,620.00
 Compensation Payable by Owner
    18-12341-smb       Doc 141     Filed 03/29/19 Entered 03/29/19 15:01:49           Main Document
                                                Pg 2 of 11


      And Operator after Objection
      Deadline:                                      $70,620.00

      Reimbursement of Expenses Sought
      as Actual, Reasonable and Necessary
      during Statement Period for all Debtors:       $185.67

      Reimbursement of Expenses Payable
      by all Debtors After Objection Deadline:       $185.67



                             TIME SUMMARY BY BILLING CATEGORY
                       For the Period of February 1, 2019 through February 28, 2019

                  Billing Category                         Total Hours          Total Compensation
    CRO_BUSINESS OPERATIONS                                    71.2                      $29,720.00
    CRO_CASH MANAGEMENT                                        13.9                        4,945.00
    CRO_DEBTOR ISSUES                                          34.5                       18,850.00
    CRO_CLAIMS MANAGEMENT                                      50.7                       20,180.00
    Subtotal                                                  170.3                      $73,695.00
    VOLUNTARY DISCOUNT                                                                   (3,075.00)
    Grand Total                                               170.3                      $70,620.00
      1. Voluntary discount provided for reporting period.


                                TIME SUMMARY BY PROFESSIONAL
                       For the Period of February 1, 2019 through February 28, 2019

Name                        LABOR RATE TOTAL HOURS                 TOTAL COST           Position; Experience
CHAN, CYNTHIA                  $275         2.4                            $660.00      ASSOCIATE
CLARK, EDWIN                    350        14.3                           5,005.00      ASSOCIATE
CREGER, CHRIS                   500        17.9                           8,950.00      DIRECTOR
HWANG, JOESPH                   400        61.5                          24,600.00      MANAGER
JOBE, MOLLY                     400        42.2                          16,880.00      DIRECTOR
KATCHADURIAN, JAMES             550         32                           17,600.00      PARTNER
VOLUNTARY DISCOUNT                                                      (3,075.00)
                              Grand Total           170.3              $70,620.00
    (Blended Hourly Rate)      $414.68
      1. Voluntary discount provided for reporting period.
18-12341-smb      Doc 141     Filed 03/29/19 Entered 03/29/19 15:01:49           Main Document
                                           Pg 3 of 11



                                EXPENSE REIMBURSEMENT
                  For the Period of February 1, 2019 through February 28, 2019

              DISBURSEMENTS CATEGORY                                       AMOUNT
    1 - MEALS (NON-ENTERTAINMENT)                                                     105.30
    1 - FEDEX, POSTAGE MESSENGER SVCS                                                  80.37
    Total Disbursements                                                              $185.67


        Attached hereto as Exhibit A are contemporaneously maintained time entries for each

 individual providing services for the Statement Period for the Debtors.

        In accordance with the Final Order Authorizing the Debtors to (a) Retain CR3 Partners,

 LLC to provide James Katchadurian as Chief Restructuring Officer and related services, and (b)

 to appoint the Chief Restructuring Officer Nunc Pro Tunc to the Petition Date, dated September

 20, 2018 (the “CRO Retention Order”) [Docket No. 54], CR3 Partners, LLC (“CR3”) hereby

 submits this seventh monthly staffing report (the “Seventh Monthly Staffing Report”), and seeks

 compensation for services rendered and reimbursement of expenses incurred as Chief

 Restructuring Officer and related services for the Debtors, for the period from February 1, 2019

 through February 28, 2019. By this Seventh Monthly Staffing Report, CR3 seeks payment in the

 amount of $70,620.00, for compensation sought for actual and necessary services rendered

 during the Reporting Period and (ii) reimbursement $185.67, for actual and necessary expenses

 incurred in connection with such services during the Reporting Period.
18-12341-smb       Doc 141      Filed 03/29/19 Entered 03/29/19 15:01:49          Main Document
                                             Pg 4 of 11




                          NOTICE AND OBJECTION PROCEDURES

        Notice of this Seventh Monthly Staffing Report shall be given by email or hand or

 overnight delivery upon: by email or hand or overnight delivery, on the following parties: (i) the

 Debtors c/o Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th

 Floor, New York, New York 10036 (Attn: Tracy L. Klestadt); (ii) the Chief Restructuring

 Officer c/o CR3 Partners, LLC, 450 Lexington Avenue, 4th Fl., New York, NY 10017 (Attn:

 James Katchadurian); (iii) Office of the U.S. Trustee, 201 Varick Street, Suite 1006, New York,

 NY 10014 (Attn: Susan Arbeit, Esq.); (iv) counsel to the DIP Lender, Silverman Acampora LLP,

 100 Jericho Quadrangle, Suite 300, Jericho, New York 11753 (Attn: Kenneth P. Silverman,

 Esq.); (v) counsel to Creditors’ Committee, if appointed; and (vi) counsel to the Secured Lender,

 Sidley Austin, LLP 787 7th Ave., New York, NY 10019 (Attn: Michael G. Burke) (each a

 “Notice Party” and collectively, the “Notice Parties”).

        Objections to this Seventh Monthly Staffing Report, if any, must be served upon the Notice

 Parties, and by hand or overnight delivery upon CR3 Partners, LLC, 450 Lexington Avenue, 4th Fl.,

 New York, NY 10017 (Attn: James Katchadurian), no later than April 12, 2019 at 4:00 p.m.

 (Prevailing Eastern Time) (the “Objection Deadline”), setting forth the nature of the objection and

 the specific amount of fees or expenses at issue.

        If no objections to this Seventh Monthly Staffing Report are received by the Objection

 Deadline, the Debtors shall promptly pay the compensation and expenses sought hereby.

        To the extent that an objection to this Seventh Monthly Staffing Report is received on or

 before the Objection Deadline, the Debtors shall withhold payment of that portion of this Seventh

 Monthly Staffing Report to which the objection is directed and promptly pay the remainder of the
18-12341-smb      Doc 141     Filed 03/29/19 Entered 03/29/19 15:01:49          Main Document
                                           Pg 5 of 11


 fees and expenses. To the extent such an objection is not resolved, it shall be preserved and

 scheduled for hearing.

                                 RESERVATION OF RIGHTS

        CR3 reserves the right to amend the fees and expense reimbursement sought herein in the

 event that a subsequent review of CR3’s records reveals that additional professional services

 were rendered, or expenses incurred which were not processed in advance of this Seventh

 Monthly Staffing Report. In the event such amendments are required, CR3 reserves the right to

 seek such additional fees or expenses in any subsequent monthly staffing report.

 Dated: New York, New York
        March 29, 2019
                                                  CR3 PARTNERS, LLC

                                             By: /s/ James Katchadurian
                                                 James Katchadurian
                                                 450 Lexington Avenue, 4th Floor
                                                 New York, NY 10017
                                                 Office: +1 (800) 728-7176
                                                 Direct: +1 (914) 646-9451
                                                 Email: James.Katchadurian@cr3partners.com

                                                  Chief Restructuring Officer to the Debtors and
                                                  Debtors in Possession
18-12341-smb   Doc 141   Filed 03/29/19 Entered 03/29/19 15:01:49   Main Document
                                      Pg 6 of 11


                                   EXHIBIT A

                          TIME AND EXPENSE DETAIL
     18-12341-smb                Doc 141            Filed 03/29/19 Entered 03/29/19 15:01:49                                                Main Document
                                                                 Pg 7 of 11


COMPANY NAME:   CR3 PARTNERS, LLC
CUSTOMER NAME   FLATIRON HOTEL - 1141 REALTY OWNER LLC AND FLATIRONHOTEL OPERATIONS LLC
REPORT NAME:    PROJECT TIME SUMMARY WITH BILL RATES
CREATED ON:     2/28/2019

                                                                         TOTAL          TOTAL
DATE            LAST NAME, FIRST NAME     BILLING CATEGORY                                         TIME DESCRIPTION
                                                                         HOURS           COST
1/28/2019       KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                2.5      $     1,375.00 EMAILS AND CALLS RE PAYMENT TO MIDLAND (0.5); DATA REVIEW OF
                                                                                                   MIDLAND CLAIM RECON (2.0)
1/29/2019       KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                4.0            2,200.00 VARIOUS CALLS AND EMAILS RE AMEX NOT CONFORMING WITH THE DIP
                                                                                                   AND CASH COLLATERAL ORDERS (1.0); VARIOUS EMAILS RE OPEN ISSUES W
                                                                                                   VENDORS AND TAXING AUTHORITIES (1.0); DATA \ RECON REVIEW OF
                                                                                                   MIDLAND CLAIM (2.0)
1/30/2019       KATCHADURIAN, JAMES       CRO DEBTOR ISSUES                1.0              550.00 EMAILS RE OPEN ISSUE W COUNSEL AND DIP LENDER (1.0);
1/31/2019       KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                3.5            1,925.00 VARIOUS EMAILS W COUNSEL RE OPEN ISSUES (1.0); REVIEW
                                                                                                   DISBURSEMENTS FOR CURRENT WEEK (0.5); REVIEW VARIANCE REPORTING
                                                                                                   (0.5); CALL W UZI AND KEN SILVERMAN RE GOING FORWARD PLAN
                                                                                                   INCLUDES PRE-CALL AND PREPARATION (1.0); RESEARCH RE SIGNATURE
                                                                                                   EMAILS RE CK VERIFICATION (0.5)
2/1/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.6              300.00 REVIEW AND RESPOND TO JK AND JH RE: WEEKLY DISBURSEMENT END
                                                                                                   WEEK ENDING 2/1/2019.
2/1/2019        CLARK, EDWIN              CRO_CLAIMS MANAGEMENT            0.5              175.00 TELECON WITH J HWANG (CR3) RE WILMINGTON TRUST CLAIM
                                                                                                   RECONCILIATION
2/1/2019        HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.5              200.00 CONFERENCED WITH E CLARK (CR3) RE WILMINGTON TRUST CLAIM
                                                                                                   RECONCILIATION.
2/1/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.3              120.00 CONFERENCED WITH S WONG (FLATIRON) RE M3 CHECK REGISTER
                                                                                                   SUMMARY REPORT.
2/1/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.3              120.00 FINALIZED WEEKLY DISBURSEMENTS REQUEST LIST BASED ON THE FINAL
                                                                                                   REVIEW.
2/1/2019        HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.4              160.00 UPDATE OF THE CLAIMS RECONCILIATION SCHEDULE BASED ON THE
                                                                                                   ADDITIONAL SUPPORTS PROVIDED BY A CREDITOR.
2/1/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.2               80.00 REVIEW OF THE T-MOBILE REVENUE AND THE BANK ACCOUNTS TO
2/1/2019        KATCHADURIAN, JAMES       CRO DEBTOR ISSUES                1.0              550.00 DISBURSEMENT REVIEW
2/2/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                4.0            2,200.00 REVIEW OF MIDLAND \ WILMINGTON TRUST DATA AND ANALYSIS; REVIEW
                                                                                                   OF LOAN AGREEMENTS AND OTHER PRODUCTION DATA \ DOCUMENTS \
                                                                                                   STATEMENTS; REVIEW OF CASH APPLICATION WATERFALL
2/4/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.9              450.00 REVIEW AND RESPOND TO RE: REQUEST 12-31-18 BANK BALANCES AND
                                                                                                   BANK STATEMENTS FOR TK, JK, AND RELATED UST COMMENTS/ QUESTIONS.
2/4/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.5              250.00 REVIEW AND RESPOND TO RE: CHECK VERIFICATIONS-FLATIRON HOTEL
                                                                                                   OPERATIONS LLC DIP -ACCT ENDING IN 9229
2/4/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                2.0            1,100.00 VARIOUS EMAILS RE OPERATIONS (1.0); EMAILS RE AMEX MERCHANT
                                                                                                   PROCESSING AND DATA FOR RECONCILIATION (1.0)
2/4/2019        HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.4              160.00 REVIEW OF THE MERCHANT SERVICE STATEMENTS FOR THE CLAIM
                                                                                                   RECONCILIATION.
2/5/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.8              400.00 REVIEW AND PROVIDE COMMENTS RE: DIP BUDGET VARIANCE REPORT WE 2-
                                                                                                   1-2019 TO JH.
2/5/2019        CREGER, CHRIS             CRO_DEBTOR ISSUES                1.7              850.00 RESOLVE AND RESPOND TO COUNSEL RE MULTIPLE HOTEL OPERATIONS
                                                                                                   ISSUES WITH PREMIER RE FLATIRON HOTEL CONSTRUCTION AND RELATED
                                                                                                   STAFF DISCUSSIONS WITH ST. (1.2). REVIEW AND RESPOND TO SIGNATURE
                                                                                                   WIRE FUNDS TRANSFER REQUEST - KOKKORIS CORP 2019 02 01 (125K)
                                                                                                   (EXECUTED)V1 (.5).
2/5/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.9              450.00 CALL AND RELATED FOLLOW UP WITH COUNSEL RE: 1141 REALTY: CALL RE
                                                                                                   STATUS AND PREMIER ISSUES/ POTENTIAL RESOLUTIONS.
2/5/2019        CLARK, EDWIN              CRO_CLAIMS MANAGEMENT            0.2               70.00 TELECON W/ J HWANG RE: CMA CASH RECONCILIATION FOR WATERFALL
                                                                                                   ANALYSIS
2/5/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                3.0            1,650.00 CALL W KLESTADT AND CR3 TEAMS RE STATUS (0.5); VARIOUS EMAILS RE
                                                                                                   OPERATIONS AND VENDOR ISSUES INCLUDING VERIZON (1.0); REVIEW OF
                                                                                                   VARIANCE REPORTING AND OTHER (1.0); EMAILS RE INSURANCE PREMIUM
                                                                                                   AND ADDITIONAL REQUESTS (0.5)
2/5/2019        HWANG, JOSEPH             CRO CLAIMS MANAGEMENT            1.2              480.00 CONVERTED WELLS FARGO PDF STATEMENTS INTO THE EXCEL DATA.
2/5/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.2              480.00 CASH/BANK RECONCILIATION AND UPDATE OF THE CHECK REGISTER.
2/5/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.0              400.00 REVIEW OF THE CLOSING BALANCE REPORT TO UPDATE THE ACTUAL
                                                                                                   REVENUES.
2/5/2019        HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.2               80.00 CONFERENCED WITH E CLARK (CR3) RE THE MIDLAND CLAIM
                                                                                                   RECONCILIATION.
2/5/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.1               40.00 CONFERENCED WITH S TADROS (FLATIRON) RE THE PAYROLL.
2/5/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.4              560.00 UPDATE OF THE CHECK REGISTER AND DIP BUDGET VARIANCE REPORT.
2/6/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.6              300.00 REVIEW AND PROVIDE RESPONSES RE: FLATIRON HOTEL RE VERIZON
                                                                                                   ISSUES AND RELATED BK ISSUES.
2/6/2019        CHAN, CYNTHIA             CRO BUSINESS OPERATIONS          2.4              660.00 POPULATE CASH RECON
2/6/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                4.0            2,200.00 VARIOUS EMAILS RE OPERATIONS AND PAYROLL FOR THE WEEK (1.0);
                                                                                                   VARIOUS EMAILS AND DISCUSSIONS RE NEXT STEPS - REVIEW OF MIDLAND
                                                                                                   REPLY (3.0);
2/7/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.5              250.00 REVIEW AND RESPOND TO FLATIRON- JANUARY TIME AND EXPENSES TO S.
                                                                                                   STURGEON AND JK.
2/7/2019        CLARK, EDWIN              CRO_CLAIMS MANAGEMENT            0.4              140.00 REVISING CASH RECONCILIATION ANALYSIS AND INCORPORATING
                                                                                                   FIDELITY STATEMENTS
2/7/2019        CLARK, EDWIN              CRO_CLAIMS MANAGEMENT            0.6              210.00 TELECON W/ J KATCHADURIAN & J HWANG (CR3) RE: CLAIMS
                                                                                                   RECONCILIATION STATUS AND CHANGES
2/7/2019        CLARK, EDWIN              CRO_CLAIMS MANAGEMENT            0.3              105.00 CALL W/ M JOBE (CR3) RE: CREATING AMORTIZATION TABLE FOR CLAIMS
                                                                                                   RECONCILIATION
2/7/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                3.0            1,650.00 VARIOUS EMAILS RE OPS ISSUES (1.0); EMAILS AND CALLS RE WILMINGTON
                                                                                                   TRUST CLAIM RECON AND RELATED STATUS; DATA REVIEW AND ANALYSIS
                                                                                                   RE SAME (2.0);
2/7/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.3              120.00 T/C WITH EDWIN CLARK REGARDING POC RECONCILIATION PROJECT.
2/7/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.3              120.00 RECEIVE, DOWNLOAD AND BEGIN REVIEWING POC FILING FOR
                                                                                                   WILMINGTON TRUST.
2/7/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.7              280.00 VARIOUS CALLS WITH S WONG (FLATIRON) RE THE DISBURSEMENTS
                                                                                                   REQUESTS AND THE INVOICES.
2/7/2019        HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.6              240.00 CONFERENCED WITH J KATCHADURIAN AND E CLARK (BOTH CR3) RE THE
                                                                                                   MIDLAND CLAIM RECONCILIATION.
2/7/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.0              400.00 REVIEW OF THE OUTSTANDING INVOICES AND THE WEEKLY
                                                                                                   DISBURSEMENTS REQUEST LIST.
2/8/2019        CREGER, CHRIS             CRO_DEBTOR ISSUES                0.8              400.00 MULTIPLE CALLS/ EMAILS WITH S. TADROS AND JK/ TK FLATIRON HOTEL 1-9
                                                                                                   WEST 26 STREET A/K/A 1141-43 BROADWAY, NYC CONSTRUCTION AND
                                                                                                   RELATED INSURANCE ISSUES.
2/8/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.5              250.00 MULTIPLE EMAILS AND RESPONSES TO RE: 1141 REALTY OWNER, LLC -
                                                                                                   SILVERMANACAMPORA LLC [IWOV-SA.FID458625] TO JH AND JK RE
                                                                                                   PAYMENTS.
2/8/2019        CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.8              400.00 REVIEW AND RESPOND TO JH RE: WEEKLY DISBURSEMENT ENDING 1.31.2019
                                                                                                   UPDATE AS OF 2.08.2019
2/8/2019        KATCHADURIAN, JAMES       CRO_DEBTOR ISSUES                4.0            2,200.00 VARIOUS CALLS AND EMAILS WITH TEAM RE MIDLAND CLAIMS RECON
                                                                                                   ISSUES - DATA REVIEW AND COMMENT (2.0); EMAILS RE CHARGEBACKS (0.5);
                                                                                                   EMAILS \CALLS W AMEX RE MERCHANT SERVICES STATUS (1.0); EMAIL
                                                                                                   FROM CC RE OPERATIONAL ISSUES AT HOTEL (0.5);
     18-12341-smb                Doc 141            Filed 03/29/19 Entered 03/29/19 15:01:49                                           Main Document
                                                                 Pg 8 of 11


COMPANY NAME:   CR3 PARTNERS, LLC
CUSTOMER NAME   FLATIRON HOTEL - 1141 REALTY OWNER LLC AND FLATIRONHOTEL OPERATIONS LLC
REPORT NAME:    PROJECT TIME SUMMARY WITH BILL RATES
CREATED ON:     2/28/2019

                                                                         TOTAL       TOTAL
DATE            LAST NAME, FIRST NAME     BILLING CATEGORY                                     TIME DESCRIPTION
                                                                         HOURS        COST
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 RESEARCH LOAN DOCUMENTS REGARDING EVENT OF DEFAULT AND
                                                                                               HOW/WHEN DEFAULT INTEREST IS CALCULATED.
2/8/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.6          240.00 BEGIN REVIEWING PAYMENT AND AMORTIZATION SCHEDULE FOR NOTE B.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 BEGIN POPULATING AMORTIZATION CHART FOR NOTE A WITH PLAN
                                                                                               PAYMENTS
2/8/2019        JOBE, MOLLY               CRO CASH MANAGEMENT              0.6          240.00 INITIAL REVIEW OF NOTE A LOAN SUMMARY FROM WELLS FARGO.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.5          200.00 REVIEW NOTE A WELLS FARGO AMORTIZATION TABLE TO DETERMINE HOW
                                                                                               INTEREST RATE IS CALCULATED.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 BEGIN SETTING UP AMORTIZATION CHART FOR NOTE A TO TRACK PLAN VS
                                                                                               ACTUAL PAYMENTS.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 BEGIN POPULATING AMORTIZATION CHART FOR NOTE B WITH PLAN
                                                                                               PAYMENTS
2/8/2019        JOBE, MOLLY               CRO_CASH MANAGEMENT              0.6          240.00 REVIEW WATERFALL SPREAD IN REGARD TO INTEREST AND PRINCIPAL
                                                                                               PAYMENTS.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 BEGIN SETTING UP AMORTIZATION CHART FOR NOTE B TO TRACK PLAN VS
                                                                                               ACTUAL PAYMENTS.
2/8/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.3          120.00 REVIEW SOURCES AND USES OF CASH DOCUMENTS
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.4          160.00 T/C WITH JAMES KATCHADURIAN REGARDING POC RECONCILIATION
                                                                                               PROJECT AND CASE BACKGROUND INFORMATION.
2/8/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.3          120.00 REVIEW CASH SWEEP DEFINITION DOCUMENT.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 COMPARE PAYMENT SCHEDULE FROM CLOSING BINDER AND POC EXHIBITS
                                                                                               FOR NOTE B TO LOAN SUMMARY DOCUMENT.
2/8/2019        JOBE, MOLLY               CRO CASH MANAGEMENT              0.4          160.00 INITIAL REVIEW OF NOTE B LOAN SUMMARY FROM WELLS FARGO.
2/8/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.6          240.00 REVIEW CLOSING BINDER FOR LOAN DETAILS.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            1.0          400.00 REQUEST, RECEIVE AND REVIEW LENGTHY EXHIBITS TO POC FILING. PRINT
                                                                                               SCHEDULES.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.5          200.00 REVIEW NOTE B WELLS FARGO AMORTIZATION TABLE TO DETERMINE HOW
                                                                                               INTEREST RATE IS CALCULATED.
2/8/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 COMPARE PAYMENT SCHEDULE FROM CLOSING BINDER AND POC EXHIBITS
                                                                                               FOR NOTE A TO LOAN SUMMARY DOCUMENT.
2/8/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.6          240.00 BEGIN REVIEWING PAYMENT AND AMORTIZATION SCHEDULE FOR NOTE A.
2/8/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.4          160.00 CONFERENCED WITH S WONG (FLATIRON) RE CLOSING BALANCE REPORT
                                                                                               DATA
2/8/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.1           40.00 CONFERENCED WITH S TADROS (FLATIRON) RE HOTEL EMAIL ACCOUNTS.
2/8/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.3          120.00 WORKED TO RESOLVE THE EMAIL ISSUE WITH SHERWEB
2/8/2019        HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          2.4          960.00 DATA PREPARATION OF THE CLOSING BALANCE REPORTS FOR THE MID
                                                                                               LAND CLAIM RECONCILIATION.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 REVIEW PREPAYMENT PRELIMINARY ESTIMATE DATED 08/24/18 FOR NOTE A
                                                                                               AND COMPARE TO AMORTIZATION CHART.
2/9/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.1           40.00 REVIEW CASH SWEEP DEFINITION.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8          320.00 CONTINUE POPULATING AMORTIZATION CHART FOR NOTE A WITH PLAN
                                                                                               PAYMENTS AND ACTUALS.
2/9/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.1           40.00 REVIEW LOAN CLOSING STATEMENT
2/9/2019        JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.3          120.00 REVIEW DEFAULT INTEREST RATE CALCULATION WORKSHEET.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 CONTINUE POPULATING AMORTIZATION CHART FOR NOTE B WITH PLAN
                                                                                               PAYMENTS AND ACTUALS.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 CONTINUE COMPARING LOAN SUMMARY DOC FOR NOTE A TO
                                                                                               AMORTIZATION CHART.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 FINISH SETTING UP AND POPULATING AMORTIZATION CHART FOR NOTE A
                                                                                               WITH PLAN PAYMENTS AND ACTUALS.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.7          280.00 FINISH SETTING UP AND POPULATING AMORTIZATION CHART FOR NOTE B
                                                                                               WITH PLAN PAYMENTS AND ACTUALS.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 RE-REVIEW DOCUMENTS RECEIVED REGARDING 2015 PAYMENTS TO
                                                                                               DETERMINE WHAT TRIGGERED DEFAULT INTEREST RATE AS OF 01/06/2016
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 CONTINUE COMPARING LOAN SUMMARY DOC FOR NOTE B TO
                                                                                               AMORTIZATION CHART.
2/9/2019        JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 REVIEW PREPAYMENT PRELIMINARY ESTIMATE DATED 08/24/18 FOR NOTE B
                                                                                               AND COMPARE TO AMORTIZATION CHART.
2/9/2019        HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.7          680.00 DATA PREPARATION OF THE MERCHANT SERVICE STATEMENTS IN EXCEL.
2/10/2019       CLARK, EDWIN              CRO CASH MANAGEMENT              2.5          875.00 TRACING FLOW OF FUNDS FOR UNALLOCATED COSTS IN WATERFALL
2/10/2019       CLARK, EDWIN              CRO CASH MANAGEMENT              2.3          805.00 REVISING CMA CASH WATERFALL ANALYSIS
2/10/2019       CLARK, EDWIN              CRO CASH MANAGEMENT              2.4          840.00 RECONCILING PROOF OF CLAIM WITH CMA CASH RECONCILIATION
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            1.1          440.00 BEGIN RETYPING LOAN SUMMARY FOR NOTE A PROVIDED BY LENDER IN
                                                                                               SMALL TYPE PDF IN ORDER TO USE IN POC REC.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            1.1          440.00 BEGIN RETYPING LOAN SUMMARY FOR NOTE B PROVIDED BY LENDER IN
                                                                                               SMALL TYPE PDF IN ORDER TO USE IN POC REC.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            1.2          480.00 FINISH RETYPING LOAN SUMMARY FOR NOTE A PROVIDED BY LENDER IN
                                                                                               SMALL TYPE PDF IN ORDER TO USE IN POC REC.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8          320.00 FINISH RETYPING LOAN SUMMARY FOR NOTE B PROVIDED BY LENDER IN
                                                                                               SMALL TYPE PDF IN ORDER TO USE IN POC REC.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.3          120.00 DRAFT UPDATE TO JKATCHADURIAN REGARDING FINDINGS AND STATUS ON
                                                                                               POC REC AND QUESTIONS REGARDING DEFAULT INTEREST.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 RESEARCH DEFAULT INTEREST RATE CALCULATION DATE COMPARED TO
                                                                                               NOTICES AND LOAN DOCUMENTS AND WATERFALL PAYMENTS.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.3          120.00 LINE UP IN EXCEL LOAN SUMMARY PAYMENTS FOR NOTE A AND NOTE B TO
                                                                                               WATERFALL PAYMENTS
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 COMPARE WATERFALL PAYMENTS AND CASH MOVEMENT TO PAYMENTS
                                                                                               MADE AND DOCUMENTED IN LOAN SUMMARY FOR NOTE B.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8          320.00 CONTINUE RETYPING AND FORMATTING LOAN SUMMARY FROM WF FOR
                                                                                               NOTE A ORIGINALLY PROVIDED IN PDF.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 COMPARE WATERFALL PAYMENTS AND CASH MOVEMENT TO DATES AND
                                                                                               PAYMENTS IN LOAN SUMMARY FOR NOTE A.
2/10/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 REVIEW LOAN DOCUMENT FOR CASH MANAGEMENT WATERFALL PROCESS
                                                                                               AND PRIORITY.
2/11/2019       CREGER, CHRIS             CRO BUSINESS OPERATIONS          0.8          400.00 MULTIPLE EMAILS
2/11/2019       CLARK, EDWIN              CRO CASH MANAGEMENT              2.2          770.00 REVISING PROOF OF CLAIM ANALYSIS AND COMMENTS TO SAME
2/11/2019       CLARK, EDWIN              CRO_CASH MANAGEMENT              2.3          805.00 REVISING CMA CASH WATERFALL ANALYSIS FOR DEBT SERVICE
                                                                                               CALCULATION
2/11/2019       CLARK, EDWIN              CRO_CASH MANAGEMENT              0.4          140.00 CALL W/ M JOBE & J KATCHADURIAN (CR3) RE: STATUS OF CLAIMS
                                                                                               RECONCILIATION AND COMMENTS FROM ANALYSIS
2/11/2019       CLARK, EDWIN              CRO_CASH MANAGEMENT              0.2           70.00 CALL W/ M JOBE (CR3) RE: AMORTIZATION TABLE FOR CLAIMS
                                                                                               RECONCILIATION
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8          320.00 UPDATE AMORTIZATION TABLE FOR NOTE B WITH DEFAULT INTEREST
                                                                                               CALCULATION FROM DATE OF LENDERS 01/06/16 CALCULATION AND
                                                                                               COMPARE NUMBERS TO POC.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6          240.00 UPDATE AMORTIZATION TABLE FOR NOTE A TO INCLUDE CALCULATION
                                                                                               FOR DEFAULT INTEREST BASED ON THE NOTICE DATE IN SEPTEMBER 2015.
     18-12341-smb                Doc 141            Filed 03/29/19 Entered 03/29/19 15:01:49                                            Main Document
                                                                 Pg 9 of 11


COMPANY NAME:   CR3 PARTNERS, LLC
CUSTOMER NAME   FLATIRON HOTEL - 1141 REALTY OWNER LLC AND FLATIRONHOTEL OPERATIONS LLC
REPORT NAME:    PROJECT TIME SUMMARY WITH BILL RATES
CREATED ON:     2/28/2019

                                                                         TOTAL       TOTAL
DATE            LAST NAME, FIRST NAME     BILLING CATEGORY                                      TIME DESCRIPTION
                                                                         HOURS        COST
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 BEGIN UPDATING AMORTIZATION TABLE FOR NOTE A WITH DEFAULT
                                                                                                INTEREST FROM 01/06/16 BASED ON LENDERS CALCULATION DATE AND
                                                                                                CONFIRM CALCULATION .
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 FINISH UPDATING AMORTIZATION TABLE WITH DEFAULT INTEREST
                                                                                                CALCULATION FOR NOTE A AND COMPARE TO POC FORM.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 UPDATE AMORTIZATION TABLE FOR NOTE B WITH DEFAULT INTEREST
                                                                                                CALCULATION FROM DATE OF NOTICES IN SEPTEMBER 2017 FOR
                                                                                                COMPARISON.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.5           200.00 REVIEW UPDATED WATERFALL ANALYSIS FROM EDWIN CLARK AND
                                                                                                COMPARE AGAINST PAYMENTS IN LOAN SUMMARY TO NOTE A AND NOTE B
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.2            80.00 T/C WITH JKATCHADURIAN REGARDING STATUS UPDATE ON POC REC AND
                                                                                                DEFAULT INTEREST ISSUES.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 SEND UPDATE TO THE TEAM WITH AMORTIZATION TABLES, RETYPED LOAN
                                                                                                SUMMARY DOCUMENTS AND CASH MANAGEMENT SECTION OF LOAN
                                                                                                AGREEMENT THAT PROVIDES AUTHORITY TO LENDER TO CHANGE
                                                                                                PAYMENT PRIORITIES AND TAKE PRINCIPAL PAYMENTS PRIOR TO INTEREST.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.4           160.00 UPDATE TABLE FROM EDWIN CLARK COMPARING POC CALCULATIONS TO
                                                                                                OUR ANALYSIS.
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 ATTEND CONFERENCE CALL WITH JAMES KATCHADURIAN AND EDWIN
                                                                                                CLARK RE POC RECONCILIATION
2/11/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.2            80.00 T/C WITH EDWIN RE AMORTIZATION TABLE FOR POC REC AND ISSUES
                                                                                                RELATED TO DEFAULT INTEREST CHARGE DATE.
2/11/2019       JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.2            80.00 T/C WITH EDWIN CLARK REGARDING MAKE WHOLE CALCULATION.
2/11/2019       HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            2.4           960.00 REVIEW OF THE MERCHANT SERVICE PAYMENTS AMOUNTS TO RECONCILE
                                                                                                TO THE WELLS FARGO LOCK BOX ACCOUNT.
2/11/2019       HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            2.1           840.00 REVIEW OF THE MONTHLY CLOSING BALANCE REPORTS CREDIT CARD
                                                                                                SETTLEMENT AMOUNTS AND RECONCILED TO THE MERCHANT SERVICE
                                                                                                STATEMENTS.
2/12/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          1.2           600.00 CALL WITH JK RE REAL ESTATE TAXES. (.8). REVIEW AND RESPOND TO JH
                                                                                                RE: UST INVOICES (.4)
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 UPDATE LEGAL BILL REC CHART WITH FEES AND EXPENSES BILLED AND
                                                                                                COMPARE TO AMOUNT IN POC.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 PER JAMES KATCHADURIAN'S REQUEST, REVIEW LATE FEES ASSESSED AND
                                                                                                NOT WAIVED AGAINST FUNDS IN CMA OR ESCROW ACCOUNTS.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 COMPILE COMPLETE LIST OF LATE FEE HISTORY FOR NOTE A OF WHEN FEE
                                                                                                WAS ASSESSED, PAYMENTS MADE AND ANY FUNDS IN CMA AND ESCROW
                                                                                                ACCOUNTS.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.5           200.00 REVIEW TAX BILL PROVIDED BY COUNSEL AGAINST WATERFALL AND LOAN
                                                                                                DOCUMENT.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.9           360.00 ACCESS COMPLETE TAX BILL AND PAYMENT HISTORY THROUGH NYS
                                                                                                DEPARTMENT OF FINANCE AND BEGIN DOWNLOADING ALL BILLS AND TAX
                                                                                                STATEMENTS.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            1.1           440.00 UPDATE AND EXTEND AMORTIZATION TABLE THROUGH END OF LOAN FOR
                                                                                                NOTE A TO CONFIRM MAKE WHOLE CALCULATION.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 REVIEW PREPAYMENT DOCUMENTATION FROM LENDER IN ORDER TO
                                                                                                CONFIRM MAKE WHOLE CALCULATION.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.6           240.00 DRAFT UPDATE ON PROPERTY TAX FINDINGS COMPARED TO POC DEFICIT
                                                                                                AND PROVIDE ALL BACKUP DOCUMENTATION.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.9           360.00 IN TAX COMPARISON CHART, PULL IN PAYMENT AND ESCROW
                                                                                                INFORMATION FROM LOAN SUMMARIES AND WATERFALL.
2/12/2019       JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.7           280.00 CREATE TABLE OF ALL PROPERTY TAX BILLS AND INVOICES FROM NYS.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 REVIEW PRESENT VALUE CALCULATION FROM LENDER AND PULL
                                                                                                INFORMATION INTO AMORTIZATION TABLE FOR COMPARISON.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.1            40.00 DRAFT COMMUNICATION TO TEAM REGARDING FINDINGS ON LATE FEES
                                                                                                AND LEGAL FEES.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 REVIEW LEGAL BILLS FROM SIDLEY AUSTIN AND CREATE TABLE FOR
                                                                                                RECONCILIATION AGAINST POC.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.8           320.00 CALCULATE PRESENT VALUE ON MONTHLY BASIS ON NOTE A TO CONFIRM
                                                                                                MAKE WHOLE CALL CALCULATION
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.2            80.00 DRAFT COMMUNICATION TO EDWIN CLARK RE MAKE WHOLE CALL CALC
                                                                                                FOR HIM TO DOUBLE-CHECK SINCE IT DIDN'T TIE TO LENDER.
2/12/2019       JOBE, MOLLY               CRO_CLAIMS MANAGEMENT            0.2            80.00 RECEIVE AND REVIEW COMMUNICATIONS FROM JAMES KATCHADURIAN
                                                                                                REGARDING LEGAL BILL REVIEW, TAX BILL REVIEW AND WATERFALL
                                                                                                PAYMENTS FOR TAXES.
2/12/2019       HWANG, JOSEPH             CRO CLAIMS MANAGEMENT            0.2            80.00 CONFERENCED WITH S WONG (FLATIRON) RE UST FEES
2/12/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.9           360.00 REVIEW OF THE CLOSING BALANCE REPORT TO UPDATE THE ACTUAL
                                                                                                REVENUES.
2/12/2019       HWANG, JOSEPH             CRO_CLAIMS MANAGEMENT            0.1            40.00 CONFERENCED WITH JAMES KATCHADURIAN RE THE MIDLAND CLAIM
                                                                                                RECONCILIATION.
2/12/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.5           600.00 REVIEW OF THE PROFESSIONAL FEE INVOICES AND PREPARATION OF THE
                                                                                                WIRE TRANSFER FOR THE PROFESSIONAL FEES.
2/12/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.4           560.00 UPDATE OF THE CHECK REGISTER AND DIP BUDGET VARIANCE REPORT.
2/12/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.2           480.00 CASH/BANK RECONCILIATION AND UPDATE OF THE CHECK REGISTER.
2/13/2019       JOBE, MOLLY               CRO CLAIMS MANAGEMENT            0.1            40.00 RECEIVE AND REVIEW UPDATE FROM JAMES KATCHADURIAN.
2/13/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.1            40.00 CONFERENCED WITH S WONG (FLATIRON) RE A STOP PAYMENT FOR AN
                                                                                                OUTSTANDING CHECK.
2/13/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.4           160.00 REVIEW OF THE PAYROLL ESCROW ACCOUNT RELATED TO THE ADP
                                                                                                PAYMENTS.
2/13/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.6           240.00 REVIEW OF THE PROFESSIONAL FEE PAYMENT STATUS AND UPDATE OF THE
                                                                                                SUMMARY.
2/13/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.4           160.00 REVIEW OF THE SALES TAX RETURN AND THE RELIEF SUMMARY FOR THE
                                                                                                PENALTY
2/13/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.7           350.00 FINALIZE, REVIEW, AND PROVIDE RE: SIGNATURE- FLATIRON HOTEL- WIRE
                                                                                                TRANSFERS FOR L. DEMARTINO.
2/14/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.0           400.00 REVIEW OF THE WEEKLY DISBURSEMENTS REQUEST LIST AND THE
                                                                                                OUTSTANDING INVOICES.
2/14/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.3           120.00 PREPARATION OF THE UPDATED WIRE TRANSFER REQUEST FORMS FOR
                                                                                                MULTIPLE PROFESSIONAL SERVICES.
2/14/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.7           280.00 UPDATE OF THE PROFESSIONAL FEE SUMMARY RELATED TO THE 20% HOLD
                                                                                                BACKS.
2/14/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.3           120.00 CONFERENCED WITH S WONG (FLATIRON) RE OUTSTANDING CHECKS AND
                                                                                                INVOICES.
2/14/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          2.3         1,150.00 REVIEW IN DEPTH FLATIRON PROFESSIONAL FEE SCHEDULE (UPDATED)
                                                                                                FROM JH FOR JK. CREATE, REVIEW, AND SUMMARIZE ADJUSTMENTS FOR JK
                                                                                                RE SAME.
2/15/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.3           120.00 CONFERENCED WITH S WONG (FLATIRON) RE WEEKLY DISBURSEMENTS
                                                                                                AND INVOICES.
2/15/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.1            40.00 CONFERENCED WITH S TAROS (FLATIRON) RE SHERWEB ACCOUNT.
     18-12341-smb                Doc 141            Filed 03/29/19 Entered 03/29/19 15:01:49                                             Main Document
                                                                 Pg 10 of 11


COMPANY NAME:   CR3 PARTNERS, LLC
CUSTOMER NAME   FLATIRON HOTEL - 1141 REALTY OWNER LLC AND FLATIRONHOTEL OPERATIONS LLC
REPORT NAME:    PROJECT TIME SUMMARY WITH BILL RATES
CREATED ON:     2/28/2019

                                                                         TOTAL        TOTAL
DATE            LAST NAME, FIRST NAME     BILLING CATEGORY                                       TIME DESCRIPTION
                                                                         HOURS         COST
2/17/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.6            240.00 REVIEW OF THE PAYMENTS HISTORY AND THE BILLING WEBSITE OF
                                                                                                 SHERWEB.
2/18/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.5            250.00 REVIEW AND RESPOND TO JK AND JK RE RE: WEEKLY DISBURSEMENT
                                                                                                 REQUEST LIST FOR THE WEEK ENDING 2/15/2019.
2/18/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.2             80.00 CONFERENCED WITH S WONG (FLATIRON) REGARDING THE SHERWEB
                                                                                                 ACCOUNT AND THE OUTSTANDING INVOICES.
2/18/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.1             40.00 CONFERENCED WITH J KATCHADURIAN (CR3) RE SALES TAX RETURN AN
                                                                                                 THE WEEKLY DISBURSEMENTS.
2/18/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.2             80.00 CONFERENCED WITH S WONG (FLATIRON) RE THE DIP ESCROW ACCOUNT
                                                                                                 AND THE SALES TAX RETURNS.
2/18/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.7            680.00 PREPARATION OF THE SALES TAX RETURN FORM, ESCROW CHECKS AND
                                                                                                 OVERNIGHTED THE DOCUMENTS.
2/18/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.2             80.00 REVIEW OF THE SALES TAX RETURN FORM AND THE EMAILS.
2/19/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.8            320.00 REVIEW OF THE WEEKLY PAYROLL SUMMARY AND PAYROLL LIABILITIES.
2/19/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.2            480.00 CASH/BANK RECONCILIATION AND UPDATE OF THE CHECK REGISTER.
2/19/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.4            560.00 UPDATE OF THE CHECK REGISTER AND DIP BUDGET VARIANCE REPORT.
2/19/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.9            360.00 REVIEW OF THE CLOSING BALANCE REPORT TO UPDATE THE ACTUAL
                                                                                                 REVENUES.
2/20/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.6            240.00 WORKING SESSION WITH S WONG (FLATIRON) RE VARIOUS INVOICES AND
                                                                                                 THE PAYMENTS.
2/20/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.2             80.00 PREPARATION OF THE WIRE FORMS FOR THE PROFESSIONAL FEES.
2/20/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.1             40.00 CONFERENCED WITH J KATCHADURIAN (CR3) RE SALES TAX RETURN AND
                                                                                                 THE WEEKLY DISBURSEMENTS.
2/20/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.1            440.00 REVIEW OF THE OUTSTANDING INVOICES AND PREPARED THE WEEKLY
                                                                                                 DISBURSEMENTS REQUESTS LIST.
2/20/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.4            160.00 REVIEW OF THE PENALTY AND INTEREST RELATED TO THE SALES TAX
                                                                                                 RETURNS.
2/20/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.6            240.00 DRAFT OF THE ACTIVE VENDOR LIST AND UPDATE.
2/21/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.8            320.00 MEETING WITH S WONG (FLATIRON) RE WEEKLY DISBURSEMENTS.
2/21/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.5            200.00 MEETING WITH J KATCHADURIAN (CR3) RE THE DISBURSEMENTS AND
                                                                                                 PROJECT STATUS.
2/22/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.4            160.00 CONFERENCED WITH S WONG (FLATIRON) RE REVENUES AND ADR IN M3.
2/22/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          2.8          1,120.00 DRAFT OF THE 2019 JANUARY MONTHLY OPERATING REPORT BASED ON THE
                                                                                                 JOURNAL ENTRIES AND THE CHECK REGISTER.
2/22/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.3            120.00 REVIEW OF THE CHECKS RELATED TO THE US TRUSTEE FEES.
2/22/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.8            720.00 UPDATE OF THE BANK REGISTER, FIXED ASSET AMORTIZATION REGISTER
                                                                                                 AND PREPAIDS REGISTER.
2/25/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.8            320.00 DRAFT OF THE MONTHLY BUDGET FOR RECURRING VENDORS.
2/25/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.9            360.00 REVIEW OF THE CLOSING BALANCE REPORT TO UPDATE THE ACTUAL
                                                                                                 REVENUES.
2/25/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.2            480.00 CASH/BANK RECONCILIATION AND UPDATE OF THE CHECK REGISTER.
2/25/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.1             40.00 REVIEW OF THE CASH RECEIPTS FROM AMEX AND THE AMEX STATEMENTS.
2/25/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.2             80.00 DRAFT OF THE WIRE TRANSFER FORM FOR THE CBRE, INC BASED ON THE
                                                                                                 CHECK REGISTER REVIEW.
2/26/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          1.9            950.00 COMPLETE RECONCILIATION RE: WIRE FOR JC, CREATE WIRE TEMPLATES
                                                                                                 FOR FLATIRON WIRE PAYMENTS FOR L. DEMARTINO, CONFIRM PAYMENTS
                                                                                                 PROCESSED FOR FLATIRON- PROF PAYMENT, CALL RE FLATIRON HOTELS
                                                                                                 PROPERTY POLICY, AND RELATED FOLLOW UP WITH JK RE SAME.
2/26/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.3            520.00 UPDATE OF THE DIP BUDGET CASH FLOW VARIANCE REPORT.
2/26/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.5            200.00 REVIEW OF THE PAYROLL LIABILITIES AND THE SUMMARY FOR THE WEEK.
2/26/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.4            160.00 UPDATE OF THE MONTHLY BUDGET FOR THE VENDORS.
2/26/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          2.1            840.00 DRAFT OF THE HOUSEKEEPING COST ANALYSIS BETWEEN THE OUTSIDE
                                                                                                 SERVICE VS. INHOUSE COSTS.
2/26/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.9            360.00 CALL WITH S WONG (FLATIRON) RE THE HOUSEKEEPING INVOICES AND
                                                                                                 ANALYSIS.
2/26/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.4            160.00 CALL WITH S WONG (FLATIRON) RE THE REVENUE JOURNAL ENTRIES IN M3.
2/26/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          1.4            560.00 REVIEW OF THE DAILY PICK UP REPORTS AND DRAFT OF THE HISTORICAL
                                                                                                 ADR SUMMARY.
2/27/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          1.1            550.00 REVIEW AND RESPOND TO JH RE FLATIRON STAFFING REPORT, REVIEW AND
                                                                                                 PROVIDE FLATIRON- JANUARY TIME AND EXPENSES, AND RELATED
                                                                                                 RESPONSES TO RE: FLATIRON STAFFING REPORT RE JH/ SAME.
2/27/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          2.4            960.00 DRAFT OF THE CASH PLAN BASED ON THE UPDATED PROJECTIONS.
2/27/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.1            440.00 UPDATE OF THE FLATIRON HOTEL STAFFING REPORT FOR FEBRUARY 2019.
2/27/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.1             40.00 REVIEW OF THE CHECK REGISTER TO CONFIRM THE DISBURSEMENTS.
2/28/2019       CREGER, CHRIS             CRO_BUSINESS OPERATIONS          0.8            400.00 REVIEW AND PROVIDE FLATIRON HOTEL- FOURTH MONTHLY STAFFING
                                                                                                 REPORT OF CR3 PARTNERS, LLC- 111-1130-2018 TO JK/ JC FOR FILING.
2/28/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.7            280.00 UPDATE OF THE CASH PLAN BASED ON THE REVIEW COMMENTS PROVIDED
                                                                                                 BY J KATCHADURIAN (CR3).
2/28/2019       HWANG, JOSEPH             CRO_BUSINESS OPERATIONS          0.2             80.00 CALL WITH S WONG (FLATIRON) RELATED TO THE WEEKLY
                                                                                                 DISBURSEMENTS REQUEST LIST.
2/28/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          1.3            520.00 REVIEW OF THE CREDIT CARDS SETTLEMENTS HISTORY.
2/28/2019       HWANG, JOSEPH             CRO BUSINESS OPERATIONS          0.2             80.00 CALL WITH AMEX RELATED TO THE RECENT SETTLEMENTS.
                                                                          170.30     $73,695.00 SUBTOTAL

                                                                                       (3,075.00) VOLUNTARY DISCOUNT

                                                                          170.30     $70,620.00   GRAND TOTAL
      18-12341-smb             Doc 141          Filed 03/29/19 Entered 03/29/19 15:01:49                                   Main Document
                                                             Pg 11 of 11




COMPANY NAME:CR3 PARTNERS, LLC
CUSTOMER NAMEFLATIRON HOTEL - 1141 REALTY OWNER LLC AND FLATIRONHOTEL OPERATIONS LLC
REPORT NAME: PROJECT EXPENSE SUMMARY
CREATED ON:  2/28/2019

                                                                            TOTAL
DATE           LAST NAME, FIRST NAME    EXPENSE CATEGORY                              EXPENSE DESCRIPTION
                                                                             COST
2/1/2019       CREGER, CHRIS            1 - MEALS (NON-ENTERTAINMENT)       $  9.20   DESCRIPTION: LBX-1140 BROADWAY
2/1/2019       CREGER, CHRIS            1 - MEALS (NON-ENTERTAINMENT)          5.39   VENDOR: DR SMOOD DESCRIPTION: SQ *DR SMOOD BROADWAY-
2/12/2019      CREGER, CHRIS            1 - MEALS (NON-ENTERTAINMENT)         22.54   DESCRIPTION: SQ *VLC NOLITA LLC
2/13/2019      CREGER, CHRIS            1 - MEALS (NON-ENTERTAINMENT)         37.53   VENDOR: THE SMITH RESTAURANT DESCRIPTION: THE SMITH
2/18/2019      HWANG, JOSEPH            1 - MEALS (NON-ENTERTAINMENT)         11.89   PROJECT MEAL EXPENSE
2/19/2019      HWANG, JOSEPH            1 - MEALS (NON-ENTERTAINMENT)         18.75   PROJECT MEAL EXPENSE
2/20/2019      HWANG, JOSEPH            1 - FEDEX, POSTAGE MESSENGER SVCS     44.36   SALES TAX RETURN - FEDEX OVERNIGHT TO JAMES KATCHADURIAN
                                                                                      (HOUSTON, TX)
2/22/2019      HWANG, JOSEPH            1 - FEDEX, POSTAGE MESSENGER SVCS       27.36 SALES TAX RETURN - FEDEX OVERNIGHT TO IRS
2/22/2019      HWANG, JOSEPH            1 - FEDEX, POSTAGE MESSENGER SVCS        8.65 SALES TAX RETURN - FEDEX TO VERDOLINO

                                                                            $185.67   GRAND TOTAL
